DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a chassis dynamometer apparatus, comprising a pedestal having each load motor mounted thereon, the pedestal containing a mounting frame, wherein the mounting frame has a concave portion and a mounting frame flange, a first movable mount, a second movable mount, and a spherical joint placed immediately/directly under the load motor, and a connecting frame provided with the load motor and has a connecting frame flange which overlaps with the mounting frame flange so that the load motor is fastened to the mounting frame at the connecting frame. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 12/14/2021.
The best prior arts of record: Luo (U.S. Pat. No. 10,024,745) teaches a dynamometer for automobile steering wheel position adjusting device comprising a first supporting frame, a longitudinal rail, a first longitudinal element driving the first sliding panel to slide on the longitudinal rail, a transverse rail mounted on the first sliding panel;  but does not teach the spherical joint. Clusserath et al. (U.S. Pat. No. 8,966,987) teaches a road simulation test stand for the simulation of forces and moments introduced into a motor vehicle or parts of a motor vehicle during driving operation having a piston of a first actuator connected to a wheel contact plate via a spherical joint arrangement, which allows a rotational movement of the wheel contact plate relative to the foundation of the test stand; but does not teach the load motors, a mounting frame having a concave portion and a mounting frame flange.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-6, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 12/14/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855